DETAILED ACTION
This office action is a response to an application filed on 12/14/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 15 and 18 of U.S. Patent No. 11,147,052 (hereinafter, “Xue”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1,
Xue teaches a method comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a first time domain resource position, and the first time domain resource position is unavailable for transmitting control information (claim 1, paragraph 1 teaches this limitation); 
obtaining, by the terminal device, a second control resource set according to the indication information (claim 1, paragraph 2 teaches this limitation); and 
receiving, by the terminal device, the control information on the second control resource set (claim 1, paragraph 3 teaches this limitation).
In response to claim 2,
Xue teaches wherein the method further comprises, before receiving, by the terminal device, the indication information from the network device: obtaining, by the terminal device, a configured available control resource set, wherein the configured available control resource set comprises a first control resource set, wherein the first control resource set is used to transmit the control information, and wherein at least part of the first control resource set occupies the first time domain resource position (claim 3, paragraph 1 teaches this limitation).
In response to claim 3,
Xue teaches wherein the obtaining, by the terminal device, the second control resource set according to the indication information comprises: obtaining, by the terminal device, the second control resource set according to the first time domain resource position and the first control resource set (claim 4, paragraph 1 teaches this limitation).
In response to claim 4,
Xue teaches wherein the indication information further indicates a third control resource set; and wherein obtaining, by the terminal device, the second control resource set according to the indication information comprises: using, by the terminal device, the third control resource set as the second control resource set (claim 6, paragraph 1 teaches this limitation).
In response to claim 5,
Xue teaches further comprising: determining, by the terminal device, search space configuration information of the second control resource set, wherein the search space configuration information comprises at least one of a quantity of control channel candidates, an aggregation level, or a downlink control information format (claim 15, paragraph 1 teaches this limitation).
In response to claim 11,
Xue teaches an apparatus comprising: one or more processors, and a non-transitory computer-readable storage medium in communication with the one or more processors, wherein the non-transitory computer-readable storage medium stores program instructions, and wherein, when executed by the one or more processors, the program instructions cause the apparatus to: 
receive indication information from a network device, wherein the indication information indicates a first time domain resource position, and wherein the first time domain resource position is unavailable for transmitting control information (claim 18, paragraph 1 teaches this limitation);
obtain a second control resource set according to the indication information (claim 18, paragraph 2 teaches this limitation); and 
receive the control information on the second control resource set (claim 18, paragraph 3 teaches this limitation).

In response to claim 12,
Xue teaches wherein the program instructions further cause the apparatus to, before receiving the indication information from the network device: obtain a configured available control resource set, wherein the configured available control resource set comprises a first control resource set, wherein the first control resource set is used to transmit the control information, and where at least part of the first control resource set occupies the first time domain resource position (claim 3, paragraph 1 teaches this limitation).
In response to claim 13,
Xue teaches wherein the program instructions to obtain the second control resource set according to the indication information comprises program instructions to: obtain the second control resource set according to the first time domain resource position and the first control resource set (claim 4, paragraph 1 teaches this limitation).
In response to claim 14,
Xue teaches wherein the indication information further indicates a third control resource set; and wherein the program instructions to obtain the second control resource set according to the indication information further comprises program instructions to: use the third control resource set as the second control resource set (claim 6, paragraph 1 teaches this limitation).
In response to claim 15,
Xue teaches wherein the program instructions further comprise program instructions to: determine search space configuration information of the second control resource set, wherein the search space configuration information comprises at least one of a quantity of control channel candidates, an aggregation level, or a downlink control information format (claim 15, paragraph 1 teaches this limitation).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by lyer et al. (hereinafter, “lyer’; 20170310431).
In reference to claim 1,
lyer teaches a method comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a first time domain resource position (paragraph 159, UEs are equated to terminals, successfully detecting is interpreted as receiving by a terminal, paragraph 158, NA-Node is equated to network device, granting is interpreted as indicated information, fig. 25, element NR-PDCCH, paragraph 159, NR-PDCCH location as shown in fig. 25 is equated to first time domain resource position), and the first time domain resource position is unavailable for transmitting control information (fig. 25, element NR-PDCCH, paragraph 159, NR-PDCCH location is equated to first time domain resource position, having no PDCCH available teaches claimed limitation);
obtaining, by the terminal device, a second control resource set according to the indication information (paragraph 158, scheduling is equated to indication information, paragraph 159, successfully detecting is equated to obtaining by the terminal, fig. 25, element uNR-PDCCH, paragraph 159, uNR-PDCCH is equated to a second control resource set); and
receiving, by the terminal device, the control information on the second control resource set (paragraph 159, successfully detecting is equated to receiving, fig. 25, elements uNR-PDCCH and NR-PDCCH, receiving uNR-PDCCH and NR-PDCCH resources is are equated to receiving control information).
In reference to claim 6,
lyer teaches a method comprising: transmitting, by a network device, at least one piece of indication information to a terminal device, wherein the at least one piece of indication information indicates at least one piece of configuration information (paragraph 158, UE is equated to terminal device, NA-Node is equated to network device, scheduling URLLC is read as one piece of indication information to terminal device, grant is equated to configuration information), wherein the at least one piece of configuration information comprises a first time domain resource position (paragraph 158, granting is interpreted as indicated information, paragraph 159, successfully detecting is interpreted as transmitting by a terminal, fig. 25, element NR-PDCCH, NR-PDCCH location as shown in fig. 25 is equated to first time domain resource position), and wherein the first time domain resource position is unavailable for transmitting control information (fig. 25, element NR-PDCCH, paragraph 159, NR-PDCCH location is equated to first time domain resource position, having no PDCCH available teaches claimed limitation); 
obtaining, by the network device, a second control resource set based on the at least one piece of configuration information (fig. 25, elements uNR-PDCCH is equated to second control information, paragraph 167, established RRC signal is equated to one piece of configuration information, paragraph 165, assigning is equated to obtaining, assigning DL URLL grants explicitly teaches obtaining UNR-PDCHH or second control information by the network node); and
transmitting, by the network device, the control information on the second control resource set (paragraph 159, successfully detecting is equated to transmitting by the terminal device, fig. 25, elements uNR-PDCCH and NR-PDCCH, receiving uNR-PDCCH and NR-PDCCH resources is are equated to receiving control information).
In reference to claim 11,
lyer teaches a apparatus, comprising a processor (fig. 56, element 118); and a receiver (fig. 56, element 120), wherein: the receiver is configured to receive indication information from a network device, wherein the indication information indicates a first time domain resource position, and the first time domain resource position is unavailable for transmitting control information; the processor is configured to obtain a second control resource set according to the indication information; and the receiver is further configured to receive the control information on the second control resource set (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
In reference to claim 16,
lyer teaches an apparatus, comprising: one or more processors, and a non-transitory computer-readable storage medium in communication with the one or more processors, wherein the non-transitory computer-readable storage medium stores program instructions, and wherein, when executed by the one or more processors, the program instructions cause the apparatus to (paragraphs 278-279 teaches this limitation): 
transmit at least one piece of indication information to a terminal device, wherein the at least one piece of indication information indicates at least one piece of configuration information, wherein the at least one piece of configuration information comprises a first time domain resource position, and wherein the first time domain resource position is unavailable for transmitting control information; obtain a second control resource set based on the at least one piece of configuration information; and transmit the control information on the second control resource set (these limitations are identical to claim 6, therefore, they are rejected as claim 6).

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170310431………………………………………..paragraphs 157-162.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466